NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH MARCOS DURAN,                            No.    17-15786

                Plaintiff-Appellant,            No. 1:16-cv-00347-SAB

 v.                                             MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Stanley A. Boone, Magistrate Judge, Presiding

                             Submitted May 29, 2018**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Joseph Duran appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Duran’s application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order de novo and the agency’s decision for substantial evidence and legal error.

Molina v. Astrue, 674 F.3d 1104, 1110-11 (9th Cir. 2012). We affirm.

      Duran’s omission of evidence indicating that he had limitations stemming

from asthma or back pain does not demonstrate that the ALJ neglected his duty to

fully and fairly develop the record. See Mayes v. Massanari, 276 F.3d 453, 459-60

(9th Cir. 2001) (claimant bears the burden of proving disability; “An ALJ’s duty to

develop the record further is triggered only when there is ambiguous evidence or

when the record is inadequate to allow for proper evaluation of the evidence.”).

      The ALJ properly provided specific and legitimate reasons for

discounting the contradicted opinions of Duran’s treating psychiatrist and

examining psychologist. See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th

Cir. 2017) (“If a treating or examining doctor’s opinion is contradicted by

another doctor’s opinion, an ALJ may only reject it by providing specific

and legitimate reasons that are supported by substantial evidence.” (citation

and internal quotation marks omitted)); see also Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (ALJ may reject a treating

physician’s opinion that is “brief, conclusory, and inadequately supported by

clinical findings” (citation and internal quotation marks omitted));

Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008) (ALJ “may

reject a treating physician’s opinion if it is based to a large extent on a


                                            2
claimant’s self-reports that have been properly discounted” (citation and

internal quotation marks omitted)); Warre v. Comm’r of Soc. Sec. Admin.,

439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled

effectively with medication are not disabling for the purpose of determining

eligibility for SSI benefits.”); Benton v. Barnhart, 331 F.3d 1030, 1038 (9th

Cir. 2003) (ALJ may consider the “duration of the treatment relationship and

the frequency and nature of contact” between the doctor and claimant).

      The ALJ properly provided specific, clear, and convincing reasons for

discounting Duran’s testimony concerning his symptoms and limitations. See

Trevizo, 871 F.3d at 678 (“the ALJ can reject the claimant’s testimony about the

severity of her symptoms only by offering specific, clear and convincing reasons”);

see also Molina, 674 F.3d at 1112 (ALJ may consider factors such as

“inconsistencies either in the claimant’s testimony or between the testimony and

the claimant’s conduct”); Bray, 554 F.3d at 1227 (ALJ may consider, as one factor

among others, lack of objective medical evidence to corroborate the claimant’s

allegations); Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (ALJ may rely on a

claimaint’s “unexplained, or inadequately explained, failure to seek treatment”

(citation and internal quotation marks omitted)); Warre, 439 F.3d at 1006.

      The ALJ did not err in assigning little weight to the lay witness testimony of

Duran’s mother, Catalina Bautista. See Bayliss v. Barnhart, 427 F.3d 1211, 1218


                                         3
(9th Cir. 2005) (“An ALJ need only give germane reasons for discrediting the

testimony of lay witnesses.”; inconsistency with evidence is the record is one such

reason); see also Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th

Cir. 2009) (where “the ALJ provided clear and convincing reasons for rejecting

[the claimant’s] own subjective complaints, and . . . [the claimant’s] testimony was

similar to such complaints, it follows that the ALJ also gave germane reasons for

rejecting [the lay witness’s] testimony”);

      Duran has not identified specific evidence in the record that the ALJ

improperly failed to consider in formulating Duran’s residual functional capacity

(“RFC”), or shown how the ALJ’s Step Five findings lack substantial evidentiary

support. See Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)

(when evidence is “susceptible to more than one rational interpretation, the ALJ’s

decision should be upheld” (citation and internal quotation marks omitted));

Osenbrock v. Apfel, 240 F.3d 1157, 1163-64 (9th Cir. 2001) (ALJ need not include

in the hypothetical to the vocational expert impairments that are not supported by

substantial evidence).

      AFFIRMED.




                                             4